Citation Nr: 1421932	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's service treatment records have not been located.  In July 2010, the RO sent the Veteran a formal finding informing him of the missing service treatment records.  VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is causally related to noise exposure during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the claim of service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The Veteran contends he has tinnitus that is the result of acoustic trauma from exposure to jet aircraft engines during active military service.  

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran is competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran filed a claim seeking service connection for bilateral hearing loss and tinnitus in May 2010.  In his claim, the Veteran stated that both conditions had their onset in 1961.  As noted above, the Veteran's service treatment records are unavailable.  A Certificate of Military Service in the Veteran's claims file indicates that he served in the U.S. Air Force.  His last grade, rank or rating was Airman Basic.

In August 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  He stated that he was an armorer with duties that included loading rockets onto aircraft.  He reported having daily exposure to the take-off and landing of aircraft, as well as ground-powered compressors.  

Post-service the Veteran reported working in the parts department for three different auto dealers.  He also worked as a sales agent until his retirement in 2003.  He denied any post-service noise exposure in his various places of employment.  The Veteran did report recreational noise exposure while trap/skeet shooting, but maintained that he always wore hearing protection.  The examiner ultimately concluded that he could not resolve the issue of whether the Veteran's tinnitus was at least as likely as not related to military noise exposure due to the lack of available service treatment records.  However, the VA examiner stated that based on the Veteran's reports of onset of tinnitus symptoms 10 to 12 years ago, it would be less likely than not that his tinnitus was related to military service.

The Veteran maintains that he has experienced tinnitus and hearing loss since service.  He disputes the account of the August 2010 VA examiner, who stated that the Veteran indicated he first noticed symptoms of tinnitus approximately 10 to 12 years ago.  The Veteran stated in both his September 2010 Notice of Disagreement and his September 2011 substantive (Form 9) appeal that he told the VA examiner that symptoms of both hearing loss and tinnitus became problematic 10 to 12 years ago, but the onset of both conditions occurred while he was still in service.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible in this regard.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board also finds that the Veteran is credible in asserting that the August 2010 VA examiner misinterpreted his statements regarding the onset of his symptoms of tinnitus.  The Veteran's statements are particularly persuasive given his May 2010 claim seeking benefits for tinnitus, which notes that tinnitus began in 1961.  He has consistently stated that he has experienced ringing in his ears since service.  As discussed above, tinnitus is a condition that a lay person can describe because it is defined as a subjective noise in the ears.  Charles, 16 Vet. App. at 374.  Thus, the Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in-service and continuity of tinnitus since service.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on a lack of service treatment records and disputed statements from the Veteran regarding when he experienced the onset of symptoms.  However, as discussed above, the Board finds the Veteran's statements regarding onset of tinnitus credible and therefore affords no probative value to the August 2010 VA examiner's opinion because it is based on an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  The Board has found the Veteran's assertions credible. 

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board notes that in his original claim submitted in May 2010, the Veteran placed the date of onset of symptoms of hearing loss as having been in service in 1961 ("I left the Air Force suffering from bilateral hearing loss and tinnitus.  Since that time, my hearing has deteriorated beyond the normal progression.").  Given that his service treatment records were destroyed by fire, this history given by the Veteran is uncontradicted.  Although the VA examination indicates that the Veteran reported that he had onset of hearing loss only 10 to 12 years earlier, the Veteran later reported in a written statement dated in September 2010 that this was an incorrect summary of what he said.  He reported in the written statement that he only stated during the examination that his hearing loss had become a problem 10 to 12 years ago, but that this was not the same as saying that it had not existed until then.  

The Board believes additional medical development is necessary regarding the remaining claim of service connection for hearing loss.  As noted above, the VA examiner did not take into account the Veteran's credibly reported statements of experiencing symptoms of hearing loss and tinnitus since service.  The examiner also did not take into account the Veteran's reports of noise exposure during service and what role, if any, it played in his current hearing loss.  As such, the May 2010 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran is not required to show a hearing loss disability for VA purposes during service.  The proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether is current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

A new VA opinion should be obtained to address whether or not the Veteran's hearing loss was caused by in-service noise exposure.  Detailed examination findings, including a rationale for all opinions reached, should be provided.  38 C.F.R. § 3.159(c)(4) . 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted. 

Based on the examination and review of the record, the examiner is requested to answer the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is causally related to noise exposure during active duty service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In doing so, the examiner should address the Veteran's reports of in-service noise exposure and complaints of hearing loss in both ears since service.  For purposes of the opinion, the examiner is advised that the lack of evidence of hearing loss in service does not legally preclude a finding that later hearing loss is nevertheless causally related to noise exposure during service.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's hearing loss claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


